Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1, 4-5, 7-20, 26, 30 and new claims 31-56 are under consideration in the instant Office Action.
Withdrawn  Rejections 
The rejection of claims 1, 4-5, 7-20 and 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the newly amended claims that now require six CDR sequences for the specifically claimed antibodies.
The rejection of claims 1 and 7-14 under 35 U.S.C. 102(a)(1) as being anticipated by Nicholson et al., 2013 (IDS) is withdrawn in view of the newly amended claims that now require six CDR sequences for the specifically claimed antibodies which are not taught by Nicholson.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The new independent claim 4 claims 24 different antibodies through the combination of six CDR or HDR sequences that are not taught or obvious over the prior art. Dependent claim 5 further requires that these specific 24 antibodies with six specific HDRs comprise the sequences that comprise the heavy and light chain variable regions. None of these combinations of sequences are taught in the prior art. Specifically, either or both HDR2-H2 and/or HDR-H3 are not found in the prior art along with all of the claimed sequences of the Heavy Chain variable regions. The closest prior art that teaches TMEM106B antibodies is Nicholson et al., 2013 (IDS). While Nicholson teaches a polyclonal TMEM106B antibody against human TMEM106B (see page 783, “Antibodies”), Nicholson does not disclose any of the claimed HDRS or any of the heavy and light chain variable region sequences. Therefore, all the claimed antibodies are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cynthia DeRenzo on 4/26/2022.

The application has been amended as follows:
Cancel clams 7-8.

4. An isolated antibody that binds to human TMEM106B, wherein the antibody comprises a heavy chain variable region and a light chain variable region, wherein the heavy chain variable region and light chain variable region comprise
(a) an HVR-H1, HVR-H2, HVR-H3, HVR-L1, HVR-L2, and HVR-L3 comprising the  amino acid sequences of SEQ ID NOs:4, 37, 80, 122, 162, and 187, respectively;
 (b) an HVR-H1, HVR-H2, HVR-H3, HVR-L1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:5, 38, 81, 123, 163, and 188, respectively; 
(c) an HVR-H1, HVR-H2, HVR-H3, HVR-L1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs: 11, 44, 87, 123, 169, and 188, respectively; 
(d) an HVR-H1, HVR-H2, HVR-H3, HVR-L1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:12, 45, 88, 129, 170, and 194, respectively; 
(e) an HVR-H1, HVR-H2, HVR-H3, HVR-L 1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:13, 46, 89, 130, 171, and 195, respectively; 
(f) an HVR-H1, HVR-H2, HVR-H3, HVR-L1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:14, 47, 90, 131, 170, and 196, respectively; 
(g) an HVR-H1, HVR-H2, HVR-H3, HVR-L 1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:15, 48, 91, 132, 172, and 197, respectively; Atty. Dkt. No. 4503.0010001- 3 -Amon ROSENTHAL
Reply to Office Action of November 8, 2021Application No. 16/959,081(h) an HVR-H1, HVR-H2, HVR-H3, HVR-L1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:6, 53, 96, 136, 175, and 201, respectively; 
(i) an HVR-H1, HVR-H2, HVR-H3, HVR-L 1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:14, 54, 97, 137, 176, and 202, respectively; 
(j) an HVR-H1, HVR-H2, HVR-H3, HVR-L 1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:19, 55, 98, 138, 169, and 203, respectively; 
(k) an HVR-H1, HVR-H2, HVR-H3, HVR-L1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:1 1, 58, 101, 138, 169, and 207, respectively; 
(l) an HVR-H1, HVR-H2, HVR-H3, HVR-L 1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:14, 64, 107, 146, 161, and 202, respectively; 
(m) an HVR-H1, HVR-H2, HVR-H3, HVR-L 1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:25, 67, 110, 149, 161, and 196, respectively; 
(n) an HVR-H1, HVR-H2, HVR-H3, HVR-L1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:26, 68, 111, 150, 181, and 214, respectively; 
(o) an HVR-H1, HVR-H2, HVR-H3, HVR-L1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:27, 69, 112, 151, 181, and 215, respectively; 
(p) an HVR-H1, HVR-H2, HVR-H3, HVR-L1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:29, 71, 111, 153, 181, and 214, respectively; 
(q) an HVR-H1, HVR-H2, HVR-H3, HVR-L1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:33, 75, 117, 156, 161, and 220, respectively; 
(r) an HVR-H1, HVR-H2, HVR-H3, HVR-L 1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:9, 42, 85, 127, 167, and 192, respectively; 
(s) an HVR-H1, HVR-H2, HVR-H3, HVR-L1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:7, 40, 83, 125, 165, and 190, respectively; 
(t) an HVR-H1, HVR-H2, HVR-H3, HVR-L 1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:9, 60, 103, 143, 167, and 192, respectively; 
(u) an HVR-H1, HVR-H2, HVR-H3, HVR-L 1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:21, 61, 104, 144, 169, and 209, respectively; Atty. Dkt. No. 4503.0010001 
(v) an HVR-H1, HVR-H2, HVR-H3, HVR-L1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:16, 50, 93, 134, 172, and 199, respectively; 
(w) an HVR-H1, HVR-H2, HVR-H3, HVR-L1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:13, 46, 89, 141, 171, and 206, respectively; or
(x) an HVR-H1, HVR-H2, HVR-H3, HVR-L1, HVR-L2, and HVR-L3 comprising the amino acid sequences of SEQ ID NOs:22, 62, 105, 145, 161, and 210, respectively.

5. The antibody of claim 4, wherein the heavy chain variable region and light chain variable region comprise the amino acid sequences of: 
(a) SEQ ID NOs: 226 and 270, respectively, 
(b) SEQ ID NOs: 227 and 271, respectively; 
(c) SEQ ID NOs: 233 and 277, respectively; 
(d) SEQ ID NOs: 234 and 278, respectively; 
(e) SEQ ID NOs: 235 and 279, respectively; 
(f) SEQ ID NOs: 236 and 280, respectively; 
(g) SEQ ID NOs: 237 and 281, respectively; 
(h) SEQ ID NOs: 242 and 286, respectively; 
(i) SEQ ID NOs: 243 and 287, respectively, 
(j) SEQ ID NOs: 244 and 289, respectively; Atty. Dkt. No. 4503.0010001- 5 -Amon ROSENTHAL Reply to Office Action of November 8, 2021Application No. 16/959,081 
(k) SEQ ID NOs: 247 and 293, respectively; 
(l) SEQ ID NOs: 253 and 299, respectively; 
(m) SEQ ID NOs: 256 and 302, respectively; 
(n) SEQ ID NOs: 257 and 303, respectively; 
(o) SEQ ID NOs: 258 and 304, respectively; 
(p) SEQ ID NOs: 260 and 306, respectively; 
(q) SEQ ID NOs: 264 and 310, respectively; 
(r) SEQ ID NOs: 231 and 275, respectively; 
(s) SEQ ID NOs: 229 and 273, respectively; 
(t) SEQ ID NOs: 249 and 295, respectively; 
(u) SEQ ID NOs: 250 and 296, respectively; 
(v) SEQ ID NOs: 239 and 283, respectively; 
(w) SEQ ID NOs: 235 and 292, respectively; or 
(x) SEQ ID NOs: 251 and 297, respectively.

20.  The antibody of claim 4 , wherein the antibody further comprises: 
(a) an antigen facilitating transport across the blood-brain-barrier selected from the group consisting of transferrin receptor (TR), insulin receptor (HIR), insulin-like growth factor receptor (IGFR), low-density lipoprotein receptor related proteins 1 and 2 (LPR-1 and 2), diphtheria toxin receptor, CRM197, a llama single domain antibody, TMEM 30(A), a protein transduction domain, TAT, Syn-B, penetratin, a poly-arginine peptide, an angiopeptide, and ANG1005; 
(b) a disease-causing agent selected from the group consisting of disease-causing peptides or proteins or, disease-causing nucleic acids, wherein the disease-causing nucleic acids are antisense GGCCCC (G2C4) repeat-expansion RNA, the disease- causing proteins are selected from the group consisting of amyloid beta, oligomeric amyloid beta, amyloid beta plaques, amyloid precursor protein or fragments thereof, Tau, IAPP, alpha-synuclein, TDP-43, FUS protein, C9orf72 (chromosome 9 open reading frame 72), c9RAN protein, prion protein, PrPSc, huntingtin, calcitonin, superoxide dismutase, ataxin, ataxin 1, ataxin 2, ataxin 3, ataxin 7, ataxin 8, ataxin 10, Lewy body, atrial natriuretic factor, islet amyloid polypeptide, insulin, apolipoprotein Al, serum amyloid A, medin, prolactin, transthyretin, lysozyme, beta 2 microglobulin, gelsolin, keratoepithelin, cystatin, immunoglobulin light chain AL, S-IBM protein, Repeat-associated non-ATG (RAN) translation products, DiPeptide repeat (DPR) peptides, glycine-alanine (GA) repeat peptides, glycine-proline (GP) repeat peptides, glycine-arginine (GR) repeat peptides, proline-alanine (PA) repeat peptides, ubiquitin, and proline-arginine (PR) repeat peptides; Atty. Dkt. No. 4503.0010001 
(c) ligands and/or proteins expressed on immune cells, wherein the ligands and/or proteins selected from the group consisting of CD40, OX40, ICOS, CD28, CD137/4-1BB, CD27, GITR, PD-L1, CTLA-4, PD-L2, PD-1, B7-H3, B7-H4, HVEM, BTLA, KIR, GAL9, TIM3, A2AR, LAG-3.

 33. The antibody of claim 30, wherein the antibody further comprises an antigen facilitating transport across the blood-brain-barrier barrier selected from the group consisting of transferrin receptor (TR), insulin receptor (HIR), insulin-like growth factor receptor (IGFR), low-density lipoprotein receptor related proteins 1 and 2 (LPR-1 and 2), diphtheria toxin receptor, CRM197, a llama single domain antibody, TMEM 30(A), a protein transduction domain, TAT, Syn-B, penetratin, a poly-arginine peptide, an angiopeptide, and ANG1005.  

34. The antibody of claim 31, wherein the antibody further comprises an antigen facilitating transport across the blood-brain-barrier barrier selected from the group consisting of transferrin receptor (TR), insulin receptor (HIR), insulin-like growth factor receptor (IGFR), low-density lipoprotein receptor related proteins 1 and 2 (LPR-1 and 2), diphtheria toxin receptor, CRM197, a llama single domain antibody, TMEM 30(A), a protein transduction domain, TAT, Syn-B, penetratin, a poly-arginine peptide, an angiopeptide, and ANG1005.

42. The antibody of claim 39, wherein the antibody further comprises an antigen facilitating transport across the blood-brain-barrier selected from the group consisting of transferrin receptor (TR), insulin receptor (HIR), insulin-like growth factor receptor (IGFR), low-density lipoprotein receptor related proteins 1 and 2 (LPR-1 and 2), diphtheria toxin receptor, CRM197, a llama single domain antibody, TMEM 30(A), a protein transduction domain, TAT, Syn-B, penetratin, a poly-arginine peptide, an angiopeptide, and ANG1005.  
  

43.  The antibody of claim 40, wherein the antibody further comprises an antigen facilitating transport across the blood-brain-barrier selected from the group consisting of transferrin receptor (TR), insulin receptor (HIR), insulin-like growth factor receptor (IGFR), low-density lipoprotein receptor related proteins 1 and 2 (LPR-1 and 2), diphtheria toxin receptor, CRM197, a llama single domain antibody, TMEM 30(A), a protein transduction domain, TAT, Syn-B, penetratin, a poly-arginine peptide, an angiopeptide, and ANG1005.  


51.  The antibody of claim 48, wherein the antibody further comprises an antigen facilitating transport across the blood-brain-barrier selected from the group consisting of transferrin receptor (TR), insulin receptor (HIR), insulin-like growth factor receptor (IGFR), low-density lipoprotein receptor related proteins 1 and 2 (LPR-1 and 2), diphtheria toxin receptor, CRM197, a llama single domain antibody, TMEM 30(A), a protein transduction domain, TAT, Syn-B, penetratin, a poly-arginine peptide, an angiopeptide, and ANG1005.  
  

52. The antibody of claim 49, wherein the antibody further comprises an antigen facilitating transport across the blood-brain-barrier selected from the group consisting of transferrin receptor (TR), insulin receptor (HIR), insulin-like growth factor receptor (IGFR), low-density lipoprotein receptor related proteins 1 and 2 (LPR-1 and 2), diphtheria toxin receptor, CRM197, a llama single domain antibody, TMEM 30(A), a protein transduction domain, TAT, Syn-B, penetratin, a poly-arginine peptide, an angiopeptide, and ANG1005.  



Conclusion
Claims 1, 4-5, 9-20, 26 and 30-56 are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649